Citation Nr: 9916508	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-41 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of a post-operative 
left inguinal hernia repair, on appeal from the initial grant 
of service connection.

4.  Entitlement to a compensable disability rating for 
service-connected residuals of excision cord lipoma and left 
epididymal cyst, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran has verified active duty from February 1978 to 
July 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for right ear hearing loss; found that a claim for 
service connection for a sinus disorder was not well 
grounded; and granted entitlement to service connection for 
post-operative left inguinal hernia repair and excision cord 
lipoma and left epididymal cyst, each evaluated as 
noncompensable, effective from August 1, 1995.  In a March 
1998 rating decision, the RO assigned a 10 percent disability 
rating for the service-connected post-operative left inguinal 
hernia repair, effective from August 1, 1995.

In this decision, the Board has recharacterized the issues 
concerning a left inguinal hernia and excision cord lipoma 
and left epididymal cyst on appeal in order to comply with 
the recent opinion by the United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court) in Fenderson v. West, 12 Vet. App. 119 (1999).

The claim of entitlement to service connection for a sinus 
disorder is the subject of the remand immediately following 
this decision.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran has right ear hearing loss as a result of his 
military service.

3.  The veteran's service-connected residuals of post-
operative left inguinal hernia are manifested by subjective 
complaints of pain and objective findings of an impending 
recurrence, which is depressible. 

4.  The veteran's service-connected residuals of excision 
cord lipoma and left epididymal cyst are manifested by 
subjective complaints of pain and objective findings of a 
slightly tender left epididymis. 


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1112, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.385, 4.3 (1998).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected residuals of post-operative 
left inguinal hernia are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.114 Diagnostic Code 
7338 (1998).

3.  The criteria for a compensable disability rating for 
service-connected residuals of excision cord lipoma and left 
epididymal cyst are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.7, 4.115a Diagnostic Code 7525 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for right ear hearing loss

The Board finds that the veteran's claim is well grounded, in 
that he has presented a plausible claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995) (en banc); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (truthfulness of evidence is presumed for purposes of 
determining if claim is well grounded); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Upon a review of the records, it is also 
the opinion of the Board that all of the evidence necessary 
for adjudication of his claim has been obtained, and that the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a), has 
been satisfied.

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for sensorineural 
hearing loss may be established based on a legal 
"presumption" by showing that the disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  
It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a) (1998). 

Here, the veteran's service medical records disclose that he 
was routinely exposed to hazardous noise.  See Reference 
audiogram, dated August 28, 1991.  He underwent several 
audiological evaluations, including on separation examination 
on March 1, 1995.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
20
30







On follow-up audiological evaluation on March 3, 1995 
(minimum 15 hours noise free), pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
20
25







On follow-up audiological evaluation on March 6, 1995 
(minimum 40 hours noise free since follow-up number 1), pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
30
40







On audiological evaluation on March 9, 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
25
40







Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.

Following the veteran's separation from active service, he 
was afforded a VA audiological evaluation in September 1995.  
Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
20
30







Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.

On VA audiological evaluation in May 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
30







Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  

Most recently, the veteran underwent VA audiological 
evaluation in October 1998.  Pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
20
45







Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

Thus, audiometric results upon separation from service on 
March 6, 1995, and March 9, 1995, and upon VA examinations in 
September 1995 (within one year of separation from service) 
and October 1998 showed a hearing loss disability according 
to VA regulations (i.e., an auditory threshold of 40 decibels 
or greater in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz and/or speech recognition less than 94 percent).  
The service medical records showed decreased auditory acuity 
in the right ear intermittently during service, and these 
findings continued within the year after his separation from 
service.  The evidence is, at the very least, in equipoise 
regarding the veteran's claim.  Accordingly, he is entitled 
to the application of the benefit of the doubt, see 
38 U.S.C.A. § 5107(b), and the Board finds that he incurred 
right ear hearing loss during his military service.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 and 3.304 (1998).


II.  Increased rating claims

A.  General

The veteran appealed the initial assignment by the RO of the 
disability ratings for his service-connected left inguinal 
hernia and epididymal cyst.  Accordingly, his claims for 
initial ratings in excess of 10 and 0 percent for his 
service-connected disabilities are well-grounded claims.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (holding that 
when a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open). 

The RO provided the veteran appropriate VA examinations.  
There is no indication of additional treatment records that 
the RO failed to obtain, and sufficient evidence is of record 
to rate the veteran's service-connected disability properly.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

After the veteran disagreed with the original disability 
ratings assigned for his service-connected conditions, the RO 
issued a Statement of the Case (SOC) in June 1996 that 
essentially addressed the issues as entitlement to increased 
evaluations.  The Court recently held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  12 Vet. App. at 126.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id.  With 
an increased rating claim, "the present level of disability 
is of primary importance."  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  This distinction between disagreement with 
the original rating awarded and a claim for an increased 
rating is important in terms of VA adjudicative actions.  See 
Fenderson.

However, the Board concludes that the veteran was not 
prejudiced by this error in the circumstances of this case.  
The RO's SOC and its SSOCs provided the veteran with the 
appropriate applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of initial 
disability evaluations for the service-connected 
disabilities.  The SOC indicated that all the evidence of 
record at the time of the April 1996 rating decision (i.e., 
service medical records, etc.) was considered in assigning 
the original disability ratings for the veteran's 
disabilities.  The RO did not limit its consideration to only 
the recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.   The RO, in effect, 
considered whether the facts showed that the veteran was 
entitled to higher disability ratings for these conditions 
for any period of time since his original claim.  

Thus, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claims.  He 
has been provided appropriate notice of the pertinent laws 
and regulations and has had his claims of disagreement with 
the original ratings properly considered based on all the 
evidence of record.   In the particular circumstances of this 
case, the Board sees no prejudice to the veteran in 
recharacterizing the issues on appeal to properly reflect his 
disagreement with the initial disability evaluations assigned 
to his service-connected conditions.  It would be pointless 
to remand the veteran's claims in order to instruct the RO to 
issue a SSOC that correctly identified the issues on appeal.  
Any error to the veteran by the RO's phrasing of the issues 
on appeal in the SOC was not prejudicial to him.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 
38 C.F.R. §§ 3.157; 3.400(o)(2) (1998).  In this case, the RO 
assigned 10 and 0 percent ratings as of day after the 
veteran's separation from active service, i.e., August 1, 
1995, and the Board will consider the evidence of record 
since that time in evaluating the veteran's claims.  


B.  Residuals of post-operative left inguinal hernia repair

The impairment caused by the veteran's service-connected left 
inguinal hernia repair is properly evaluated under criteria 
provided by the VA Schedule for Rating Disabilities under the 
General Rating Formula for Disease of the Digestive System.  
38 C.F.R. § 4.114, Diagnostic Code 7338 (1998).  Under these 
criteria, 10 percent rating is warranted only where there is 
evidence of a postoperative recurrent hernia, readily 
reducible and well supported by a truss or belt.  The next 
higher, or 30 percent rating, is warranted for a small, 
postoperative recurrent, or unoperated irremediable inguinal 
hernia, not well supported by truss, or not readily 
reducible.  The highest, or 60 percent rating, is assigned 
for a large inguinal hernia, postoperative, recurrent, not 
well supported under ordinary conditions and not readily 
reducible, when considered inoperable. 

Here, service medical records reveal that the veteran was 
diagnosed as having a left inguinal hernia in August 1994.  
He underwent surgical repair of the hernia with mesh in 
October 1994.

On VA general medical examination in September 1995, the 
veteran reported that he had been taking medication (Motrin 
and Percocet) ever since his hernia surgery because of the 
persistence of pain.  The examiner noted no tenderness or 
masses of the abdomen.  The veteran was not tender in his 
left lower quadrant.  Pertinent diagnoses included history of 
left inguinal hernia repaired in 1994, with pain in the left 
inguinal hernia region and left testicle.

The veteran testified at a personal hearing at the RO in 
April 1997.  He stated that his left inguinal hernia (where 
the incision was) was causing him pain and discomfort.  He 
also stated that it sometimes felt as though the hernia was 
still present.  

On VA examination in June 1997, the veteran complained of 
constant pain and the recurrence of a bulge on the left 
inguinal and scrotal area.  The examiner noted the left 
inguinal scar appeared to have a bulge at the left inguinal 
area with increased intra-abdominal pressure.  It was soft 
and depressible.  Peristalsis was present.  There was no 
visceromegaly or tenderness.  Pertinent diagnoses included 
left inguinal hernia, status post left inguinal herniorrhaphy 
with an impending recurrence.  

On VA scars examination in October 1998, the veteran reported 
that his left inguinal area had been hypersensitive since his 
inservice surgery.  He denied any postoperative infections.  
The examiner noted a four centimeter surgical scar of the 
left inguinal area with point tenderness.  There was no 
adherence, ulceration, breakdown of the skin, elevation or 
depression of the scar, underlying tissue loss, overt 
inflammation, edema or keloid formation.  The texture was 
smooth.  The scar was hypopigmented with very mild 
disfigurement.

The Board has reviewed the entire medical history in this 
case pertaining to the veteran's service-connected left 
inguinal hernia and concludes that the residuals of this 
disability have been appropriately assigned a 10 percent 
disability rating by the RO.  There has been no actual 
recurrence of the hernia subsequent to the veteran's surgery 
in 1994.  38 C.F.R. § 4.114 Diagnostic Code 7338 (1998).  It 
was noted that there was only an impending recurrence on VA 
examination in May 1995.  It was also depressible, i.e., 
reducible.  Furthermore, the veteran is already separately 
service connected and evaluated for the service-connected 
left inguinal hernia scar, and the issue of entitlement to a 
higher evaluation for that scar is not appeal.  

Accordingly, the Board concludes that the objective medical 
evidence does not support a finding that the nature and 
severity of the veteran's service-connected left inguinal 
hernia repair residuals warrant a higher disability rating.  
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7338 (1998).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1998).  The 10 percent 
rating is the appropriate rating in this case.


C.  Residuals of excision cord lipoma and left epididymal 
cyst

The impairment caused by the veteran's service-connected 
residuals of excision cord lipoma and left epididymal cyst is 
properly evaluated under criteria provided by the VA Schedule 
for Rating Disabilities under the General Rating Formula for 
Genitourinary System Dysfunctions.  The veteran's disability 
is rated as epididymo-orchitis, which is rated as urinary 
tract infection.  38 C.F.R. §§ 4.20,  4.115a, Diagnostic Code 
7525 (1998).  Under these criteria, a 10 percent rating for 
urinary tract infection requires a showing of long-term drug 
therapy, 1-2 hospitalization per year and/or requiring 
intermittent intensive management.  The highest, or 30 
percent rating, is warranted for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  Where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a noncompensable rating will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(1998).

Here, service medical records reveal that the veteran was 
diagnosed as having a left epididymal cyst in September 1994.  
He underwent surgery for excision of lipoma of cord and left 
epididymal cyst in October 1994.  

On VA general medical examination in September 1995, the 
veteran reported that the cyst in his left testicle had 
recurred.  Pertinent diagnoses included history of 
questionable cyst removed from left testicle.

The veteran was also afforded a VA genitourinary examination 
in September 1995.  There was a firm, tender area 
corresponding to the left epididymis.  The examiner diagnosed 
possible left epididymitis.

The veteran testified at a personal hearing at the RO in 
April 1997.  He stated that his left epididymal cyst was 
causing him pain and discomfort, which interfered with his 
activities.  He took Motrin for pain.  The cyst had 
reportedly recurred; however, he had not received any medical 
treatment.  He was told by doctors that nothing could be done 
to correct it.

The veteran was re-examined by VA in July 1997, at which time 
he reported the recurrence of a left scrotal mass.  He stated 
that he occasionally experienced intermittent episodes of 
dull and sharp pain in the area.  Both testes were descended 
and palpable.  They were firm, nontender and with no evidence 
of atrophy.  The left epididymis appeared to be slightly 
tender.  There was no apparent beading of the vas deferens.  
A June 1997 scrotal sonogram showed a small, right epididymal 
cyst.  Urinalysis was negative.  Serum testosterone level was 
within normal limits.  The examiner diagnosed, in pertinent 
part, left epididymitis and right epididymal cyst.

On VA scars examination in October 1998, the veteran reported 
recurrence of the left epididymal cyst.  He denied any 
postoperative infections.  The examiner noted no edema, 
visible scar, or adhesions.  The veteran had subjective pain 
to palpation.

The Board concludes that the findings on VA examination do 
not show symptoms of the severity and persistence such to 
provide a basis for a compensable disability rating under 
Diagnostic Code 7525.  There has been no evidence of long 
term drug therapy, post-service hospitalization, or 
intermittent, intensive management.  The veteran has denied 
receiving any post-service medical treatment for this 
condition and takes only Motrin for pain.  The Board finds 
the probative weight of the veteran's statements about the 
extent and frequency of his subjective symptoms to be not 
credible when compared with the medical records of treatment, 
or in this case, the lack thereof.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  The lack of any documented treatment for the 
veteran's alleged symptomatology, despite recurrence, strains 
credibility. 

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for a 
compensable disability rating.  The service-connected 
residuals of excision cord lipoma and left epididymal cyst do 
not more nearly approximate the next higher or 10 percent 
rating.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 
4.7, 4.115a, Diagnostic Code 7525 (1998). The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1998).  The noncompensable rating is 
the appropriate rating in this case.

Consideration is also given to other diagnostic codes.  
38 C.F.R. § 4.115a, Diagnostic Code 7529 (1998) .  However, 
there have been no subjective complaints or objective 
findings of renal or voiding dysfunction or urinary 
frequency.  As these symptoms/findings are not present, 
rating under these criteria is not appropriate.  VA 
examination in October 1998 also revealed no visible scar.  
Accordingly, there is no basis for assigning a separate 
compensable evaluation for any residual scar.  See Esteban  
v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804, 7805 (1998). 
 

ORDER

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of a post-operative left 
inguinal hernia repair, on appeal from the initial grant of 
service connection, is denied.

Entitlement to a compensable disability rating for service-
connected residuals of excision cord lipoma and left 
epididymal cyst, on appeal from the initial grant of service 
connection, is denied.



REMAND

Service connection for a sinus disorder

Further development of the evidence is needed to determine 
whether service connection may be granted.  The veteran was 
treated for sinus symptomatology intermittently throughout 
active service, variously diagnosed as a viral syndrome, 
sinusitis, a cold, etc.  A sinus x-ray in March 1995 showed 
some lower turbinate prominence.  On VA examination in 
September 1995, just two months following his separation from 
active service, the veteran was diagnosed as having a left 
nasal septal deformity, vasomotor rhinitis, and rule out left 
maxillary sinusitis.  Abnormal findings on examination 
included slightly enlarged inferior turbinates.  Mild 
vasomotor rhinitis was again diagnosed on VA examination in 
May 1997.   

In view of the foregoing, a VA medical opinion would be 
helpful in determining the etiology and date of onset of any 
current sinus disorder(s).  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that Board must rely on 
independent medical evidence to support its findings and must 
not refute medical evidence in the record with its own 
unsubstantiated medical conclusions). 

Accordingly, the case is REMANDED for the following 
development:

1.  Request that the veteran provide a 
list of those who have treated him for any 
sinus disorder since his separation from 
service and obtain all records of any 
treatment reported by the veteran that are 
not already in the claims folder. 

With respect to any VA records, all 
records maintained are to be requested, to 
include those maintained in paper form and 
those maintained electronically (e.g., in 
computer files) or on microfiche.

If any requests for private treatment 
records are not successful, tell the 
veteran and his representative so that the 
veteran will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  38 C.F.R. 
§ 3.159(c).

2.  Afford the veteran a comprehensive VA 
medical examination in order to determine 
the exact nature and date of onset and/or 
etiology of any current sinus disorder(s).  
The claims folder and a copy of this 
remand are to be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder, 
including the service medical records.  
All tests deemed necessary by the examiner 
are to be performed.  

The examiner should render diagnoses of 
all current sinus disorders found to be 
present and based on the medical 
documentation on file should indicate the 
approximate date of onset of any such 
disabilities.  The examiner should 
specifically express an opinion as to 
whether it is at least as likely as not 
that any current sinus disorder had its 
onset during the veteran's active service 
and/or is related to the inservice 
symptomatology.  What is the significance 
of the finding of lower turbinate 
prominence on x-ray in March 1995?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  If the decision with respect 
to the claim remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and with a reasonable period of 
time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument on remand.  Quarles 
v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of this 
REMAND is to obtain additional information and to comply with 
all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals


 

